IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN RE BOOKS-A-MILLION, INC. §
  STOCKHOLDERS LITIGATION     §
                              §
  JEAN-MARC ROUSSET AND       §
  SUSAN VANCE,                §              No. 515, 2016
                              §
       Plaintiffs-Below       §
       Appellants,            §
                              §              Court Below:
    v.                        §
                              §              Court of Chancery
  CLYDE B. ANDERSON,          §              of the State of Delaware
  TERRENCE C. ANDERSON,       §
  RONALD G. BRUNO,            §
  RONALD J. DOMANICO,         §              Consol. C. A. No. 11343-VCL
  EDWARD W. WILHELM,          §
  TERRANCE G. FINLEY, R. TODD §
  NODEN, JAMES F. TURNER,     §
  FAMILY ACQUISITION          §
  HOLDINGS, INC., and FAMILY  §
  MERGER SUB, INC.,           §
                              §
       Defendants-Below       §
       Appellees.             §

                             Submitted: May 17, 2017
                              Decided: May 22, 2017

  Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

        This 22nd day of May 2017, the Court, having considered this matter on the

oral arguments and briefs of the parties, has concluded that the same should be
affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

Memorandum Opinion of October 10, 2016.

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                               Justice




                                           2